Title: Abigail Adams to John Quincy Adams, 6 May 1787
From: Adams, Abigail
To: Adams, John Quincy


        
          London May 6 1787
          My dear son
        
        I would not omit writing you by captain Callihan, as your sister is unable to perform that office herself.
        
        I know you will be anxious to hear from us, and in particular from her. Learn then my dear son that you became an uncle on the 2d day of April & that your Nephew is as fine a Boy for a month old as ever I saw. he has the Brow of his Grandpappa & the Shape & form of his Father. This will be no bad assemblage when Years mature the one & time strengthings & enlarges the other.
        your sister has been very well, till within a few days, when from the badness of the weather she took cold and is again confined to her Chamber by a feverish disposition, but I hope it will prove only slight, and leave her in a few days
        I have been sick myself with an intermitting fever, which has been an irregular companion for two months, by a proper Regimin and excercise I hope to rid myself of it, I am much better than I was.
        Col Smith set of for Lisbon as I wrote you he would; as soon as he thought it safe to leave your sister, after her confinement, but we feel his absence not a little. he was not only the sensible rational companion, but the enlivener of all our scenes; & the soul of our little parties. mr Shipping & cutting are our domesticated acquaintance.— Mr & Mrs de Valney are here from France & have spent sometime in England; What think you of French politicks? The Death of Count de Vergennes the Disgrace of de Callone, & the meeting of the Notables, together with the objects presented to their discussion, will form a grand Epocha in the Reign of Louis the 16th it is said that the King of Spain is going to call an assembly of the Nobles of his kingdom. in Holland, Amsterdam & Roterdam have had a singular triumph lately, over the orange party, but of this the paper inclosed will inform you. in short there seems to be a universal commotion in the political World.
        I wish most sincerely that the meeting of our Convention which is to take place this month, may reform abuses, Reconcile parties, give energy to Government & stability to the States, but I sometimes fear we Must experience new Revollutions, before we shall set under our vines in peace.
        I hope you have received all my Letters & particularly, that by way of Newyork
        I send you a performance of Your Friend murrys I have also sent to mr Cranch, the critical Review, in which the defence of the American Constitutions are Spoken as highly of as so hasty a performance as it really was could expect to be treated, but you know the subject has been long contemplated, and was in that respect no sudden work—the 2d Volm is in no small readiness—
        adieu I shall write your Brothers if I have time, if I have not give my Love to them and be / assured of the affectionate / tenderness of your Mother
        A A
      